Champlin, J.
Plaintiff owned a shingle-mill which was Tun by water. Defendant Munro owned a mill below that of plainfcifE, and situated on the same stream. The plaintiff permitted the refuse from his mill, excepting the sawdust, to fall into the stream, and float down into the defendant’s millpond. Such refuse there accumulated upon the bottom of the pond, and lessened the supply of water, and interfered with ■the operation of the mill. Defendant had cleaned out his mill-dam, and notified the plaintiff not to put any more refuse *486in the stream. Plaintiff continued to operate his mill, and cast his refuse in the stream, which floated down into the pond of defendant. To prevent the refuse coming down into the defendand’s pond, Munro and the other defendant felled trees into the stream on defendant Munro’s land, about 12 rods below plaintiff’s mill, which intercepted the refuse placed in the stream by the plaintiff, the combined effect of which was to dam up the water in the stream, and set it back upon the wheel of plaintiff’s mill to such an extent as interfered with its running.
This action is brought by plaintiff to recover damages caused by such setting back of the water, and impeding the use of his mill. The circuit judge finds that,—
“If it had not been for the refuse coming against the brush and tree dams, the injuries which the plaintiff suffered would have been somewhat less.”
The circuit judge gave judgment for defendants.
If it be conceded that the defendants had no right to obstruct the stream, and set the water back upon plaintiff’s water-wheel, it is equally certain that the plaintiff had no right to cast his refuse into the stream, to the inj ury of mill-owners or others below. His own unlawful act having contributed to the injury of which he complams, so far he is remediless, as this Court will not interfere, when both parties commit acts in violation of law, to determine who is the more culpable. Gerrish v. Brown, 51 Me. 256.
We do not find it necessary to examine the conclusions of law reached by the circuit judge, as in any event the plaintiff, upon this record, is not entitled to recover.
The judgment must be affirmed.
Campbell, C. J., and Morse, J., concurred.